Case 2:20-cv-11290-MWF-PLA Document 15 Filed 08/04/21 Page 1 of 2 Page ID #:182




 1
                                                                                     JS-6
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                           CENTRAL DISTRICT OF CALIFORNIA
 6
 7   RUTH MANLEY,                                  Case No.: 2:20-cv-11290-MWF (PLAx)

 8                           Plaintiff,            [Assigned for all purposes to Honorable
 9                                                 Judge Michael W. Fitzgerald]
                       vs.
10
                                                   ORDER OF DISMISSAL
11   DAVITA, INC. DBA DAVITA MAR
     VISTA DIALYSIS CENTER., a
12
     Delaware Corporation; MARGARET
13   ORENSTEIN, an individual; and DOES 1
14   through 20, inclusive,

15                           Defendants.
16
17            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
18   41(a)(1)(A)(ii), IT IS ORDER THAT THIS ACTION BE, AND HEREBY IS,
19   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with
20   each party bearing that party’s own attorney’s fees and costs. The Clerk is directed to
21   close the file.
22
23   Dated: August 4, 2021                             ________________________________
                                                       MICHAEL W. FITZGERALD
24
                                                       United States District Judge
25
26
27
28


     SMRH:4820-1195-7236.1                       -1-
                                                                     [PROPOSED] ORDER OF DISMISSAL
                                 Case 2:20-cv-11290-MWF-PLA Document 15 Filed 08/04/21 Page 2 of 2 Page ID #:183




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
A PROFESSIONAL LAW CORPORATION




                                 10
                                 11
        BLANCO & ARIAS




                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                      SMRH:4820-1195-7236.1              -2-
                                                                                           [PROPOSED] ORDER OF DISMISSAL
